Citation Nr: 1624271	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  09-41 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served a period of active duty for training service from October 1968 to August 1969.  Thereafter, he served in the United States Army Reserves from September 1969 to September 1974 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In April 2011, the Veteran appeared at a videoconference hearing before an Acting Veterans Law Judge.  A transcript of the hearing is in the record.  Subsequent to the date of that hearing, that Acting Veterans Law Judge has left employment by the Board.  As the Board is granting in full the benefit the Veteran seeks, remand for a new hearing before another Veterans Law Judge would cause an unnecessary delay in benefits flowing to the Veteran.


FINDING OF FACT

The competent and credible evidence of record is in equipoise as to whether the currently diagnosed bilateral hearing loss disability was incurred during active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a bilateral hearing loss disability was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The relationship requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

When a claimant seeks benefits and the evidence is in relative equipoise, reasonable doubt is resolved in favor of the claimant, and the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

On the Veteran's August 1968 enlistment examination report, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
--
-5
LEFT
0
-10
-10
--
-10

On service examination on release from active duty in August 1969, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

A private audiologist opinion from February 2009 contains the Veteran's report of exposure to hazardous noise on the rifle range and hand grenade range while he was on active duty.  The audiologist gave a diagnosis of bilateral sensorineural hearing loss and opined that it was more than likely that the Veteran's hearing loss was the result of exposure to hazardous noise while in the service.

At an August 2009 VA examination, pure tone thresholds, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
50
70
LEFT
20
25
15
45
60

Speech recognition scores were 20 percent for the right ear and 44 percent for the left ear.  The examiner found that the Veteran had sensorineural hearing loss.  The examiner noted that the service audiograms showed hearing within normal limits without significant changes.  Because the hearing remained within normal limits, it was the examiner's opinion that it was less likely as not that service noise exposure contributed to the Veteran's current hearing loss.  

On VA examination in February 2015, pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
30
60
70
LEFT
15
20
15
50
60

Speech recognition scores were 92 percent for the right ear and 100 percent for the left ear.  The examiner found that the Veteran had sensorineural hearing loss.  The examiner noted that the service audiograms showed hearing within normal limits without significant changes.  The examiner remarked that the Veteran did not report any difficulty hearing during active service, his time in the reserves, or for 30 years following service.  The examiner opined that it was less likely than not that the Veteran's hearing loss was the result of service acoustic trauma.

The Veteran underwent private audiology testing in February 2016.  The Veteran reported that he served in the Army Reserves as an Infantry Drill Sergeant.  He reported that he was exposed to hazardous noise from rifles, machine guns, and hand grenades.  The Veteran reported that he started having difficulty hearing during service.  An uninterpreted audiogram was included in the examination report.  A diagnosis of bilateral high frequency sensorineural hearing loss was given.  After reviewing the Veteran's service history, the audiologist opined that it was at least as likely as not that the Veteran's hearing loss was the result of exposure to hazardous noise while in the service due to noise from ammunition fire.

As an initial matter, the February 2015 VA audiological findings support the conclusion that the Veteran has a bilateral hearing loss disability for VA compensation purposes, as he demonstrated an auditory threshold of 60 decibels for the right ear and 50 decibels for the left ear at 3000 Hertz.  38 C.F.R. § 3.385 (2015).

Therefore, the question to be decided in the present appeal is whether that hearing loss is associated with the Veteran's active duty.  With respect to whether the Veteran experienced an in-service disease or injury, he asserts that he was exposed to acoustic trauma while performing duties of his military occupational specialty as an infantry drill instructor.  Significantly, the Veteran's service personnel records confirm that the Veteran had military occupational specialties of 11B40 (light weapons infantry) and 00F40 (drill sergeant).  Based on that evidence, it is clear that the circumstances of the Veteran's service would have exposed him to acoustic trauma during service.  Thus, the Board does not dispute that he likely experienced acoustic trauma during service.

In evaluating the probative value of competent medical opinion evidence, the probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Likewise, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429 (1995); Wensch v. Principi, 15 Vet. App. 362 (2001).  

Here, two VA examiners have given negative nexus opinions, and two private examiners have associated the Veteran's bilateral ear hearing loss with in-service noise exposure.  All examiners appear to have considered and discussed the Veteran's service and post-service history.  The medical opinions of record appear to be at least in equipoise.

The Veteran is competent to describe in-service noise exposure and current difficulty hearing, and the Board finds that his assertions are credible.  Specifically, the Veteran is competent to report symptoms such as decreased hearing acuity continuously since service.  The Board has no reason to doubt the Veteran's assertions.

After a review of the evidence of record as a whole, the Board finds that the Veteran's current bilateral hearing loss disability cannot be disassociated from his in-service exposure to acoustic trauma as an infantry drill instructor.  Resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that current bilateral hearing loss disability is related to noise exposure during service.  Therefore, service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


